Citation Nr: 0922245	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  03-05 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to April 
1970.  The veteran died on March [redacted], 2000.  The appellant 
seeks surviving spouse benefits.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for the cause of 
the Veteran's death.  Pursuant to the appellant's request, a 
video conference hearing before a Veterans Law Judge was 
scheduled for January 2005.  However, she failed to appear 
for the hearing and provided no explanation for her absence.  
In May 2005, the appellant's motion for a new hearing was 
denied.  38 C.F.R. §§ 20.702(d); 20.704(d) (2008).

In January 2007, the Board issued a decision which denied 
entitlement to Dependency and Indemnity Compensation.  The 
appellant appealed that January 2007 Board decision to the 
United States Court of Appeals for Veterans Claims.  
Pursuant to a Joint Motion for an Order Vacating the Board 
Decision, in an April 2008 Order, the Court vacated the 
Board's decision and remanded the claim to the Board for 
readjudication in accordance with the Joint Motion.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

As an initial matter, although the appellant has been 
provided notice regarding her claim, during the pendency of 
this appeal the United States Court of Appeals for Veterans 
Claims issued an opinion regarding what notice under 
38 U.S.C.A. § 5103(a) for a claim of service connection for 
the cause of a Veteran's death case must include.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Accordingly, the Board 
finds that a compliant notice letter under the redefined duty 
to notify is needed.

The appellant contends that the Veteran's alcoholism, a 
contributing cause of death, and polysubstance abuse should 
be service-connected secondary to the Veteran's service-
connected PTSD.

The post-service medical records reflect the Veteran's 
contention that he used alcohol as a means of coping with 
symptoms of PTSD.  

In a November 1995 letter, a private Social Security 
Administration psychologist noted the Veteran's statement 
that he used alcohol as a means of coping with symptoms of 
PTSD as well as domestic and employment difficulties.

In May 1996, a VA examiner discussed the status of the 
Veteran's PTSD and alcohol dependency.  The examiner noted 
that the Veteran had been sober for over four years and that 
his symptoms and social functioning had improved as a result 
of sobriety.  The examiner also stated that the Veteran used 
alcohol as a means of coping with a panoply of symptoms and 
that alcohol "could be related to PTSD."  The examiner also 
stated:

In terms of the specific conditions which contributed to 
[substance abuse] disability and their relationship to 
PTSD, it would not appear to be as simple, 
straightforward answer.  One might consider the 
possibility of at least four to five separate disorders 
in this case; PTSD, alcohol dependence, depression, 
panic disorder, and possibly and underlying personality 
disorder.  While the onset of the patient's alcohol 
dependency can easily be attributed to self medication 
for the relief of PTSD type symptoms, there is 
apparently a familiar tendency to addiction and one may 
argue that at some point, alcoholism became a problem 
onto itself independent of the PTSD symptoms which may 
have precipitated the drinking in the first place.

In January 1998, a private counselor noted that the Veteran 
had returned to binge drinking as a means of coping with PTSD 
symptoms and emergent domestic stressors.

The Veteran died in March 2000 after collapsing at his home.  
Following an autopsy, the death certificate listed the 
primary cause of death as polydrug toxicity with a 
contributing cause of alcoholism.

In January 2003, a VA examiner opined that the Veteran's PTSD 
was related to alcoholism.

In February 2006, the Board remanded the claim for a VA 
opinion to determine whether the Veteran's alcoholism and 
polysubstance abuse were solely the result of the Veteran's 
service-connected PTSD.

In March 2006, a VA examiner reviewed the Veteran's claims 
file and opined that the evidence did not suggest that the 
Veteran's alcoholism and polysubstance abuse were solely the 
result of his PTSD.

In February 2009, a private psychiatrist opined that it was 
as likely as not that [the Veteran's] service-connected PTSD 
contributed substantially to his death from polydrug toxicity 
due to or as a consequence of alcoholism.

There is currently no competent medical opinion in the 
Veteran's file as to whether his alcoholism and polysubstance 
abuse were aggravated by his service-connected PTSD and 
thereby related to his death.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 38 C.F.R. 
§ 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Accordingly, as it remains unclear whether the 
Veteran's cause of death is related to his service, the Board 
finds that a remand for an etiological opinion and rationale 
is necessary, in order to fairly decide the merits of the 
appellant's claim.  In this regard, the examiner on remand 
should specifically reconcile the opinion with November 1995, 
January 1998, and February 2009 private opinions; the May 
1996, January 2003, and March 2006 VA opinions; and other 
opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter 
that complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter must 
include: (1) a statement of the conditions 
for which the Veteran was service-
connected at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected.

2.  Arrange for a qualified VA physician 
to review Veteran's claims folder and 
determine whether the Veteran's cause of 
death was related to his service.  The 
examiner is requested to review all 
pertinent records in the claims file and 
that review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the November 1995, January 1998, 
and February 2009 private opinions; and 
the May 1996, January 2003, and March 2006 
VA opinions.  The rationale for all 
opinions must be provided.  Specifically, 
the examiner should provide the following 
opinions:

(a)  Is it as likely as not (50 percent 
probability or more) that any 
alcoholism and polysubstance abuse are 
proximately due to or the result of any 
service-connected PTSD?

(b)  Is it as likely as not (50 percent 
probability or more) that any 
alcoholism and polysubstance abuse were 
aggravated by the Veteran's service-
connected PTSD?

(c)  Is it as likely at not (50 percent 
probability or more) that the Veteran's 
service-connected PTSD caused or 
contributed materially or substantially 
to his development of alcoholism and 
polysubstance abuse and thereby his 
death? 

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

